Title: John Paul Jones to the Commissioners, 15 August 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest August 15th. 1778
     
     I have now been five days in this place since my Arrival from Passy—during which time neither seen nor heard from Lieutenant Simpson. But Mr. Hill, who was last Winter at Passy and who sailed with me from Nantes, informs me truely—that it is generally reported in the Ranger and of course throughout the French Fleet and on Shore—That I am turned out of the Service—and that you Gentlemen, have Mr. Simpson in my place with a Captains Commission. That my letter of the 16th of July to you was Involuntary on my part and in Obedience only to your Orders, to avert dreadful consequences to myself.
     These, Gentlemen are not idle illgrounded conjectures, but melancholy Facts. Therefore I beseech you, I conjure you, I demand of you to Afford me Redress—Redress by a Court Martial—to form which we have now a Sufficient number of Officers in France with the assistance of Captain Hinman exclusive of myself. The Providence and the Boston are expected here very soon from Nantes and I am certain that they neither can nor will depart again before my friend Captain Hinman can come down here—And it is his unquestioned Right to Succeed me in the Command of the Ranger.
     I have faithfully and personally supported and Fought the Dignified Cause of Human Nature ever since the American Banner first waved on the Delaware and on the Ocean. This I did when that Man did not call himself a Republican, but left the Continent and served its Enemies—And this I did when that Man Appeared Dastardly Backward and did not support me as he ought.
     I concluded by requesting you to call before you and examin for your own satisfaction Mr. Edwd. Meyrs who is now at the House of the Sweedish Ambassador and who having been with me as a Volunteer can and will I am persuaded represent to you the conduct of the officers and Men towards me both before I left Brest and afterwards in the Irish Channell as well as my conduct towards them.
     
     
      I have the honor to be with sentiments of due Esteem and Respect Gentlemen your very Obliged very obt. very humble Servt.,
      Jno P Jones
     
    